DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The claimed invention is directed to noise suppression based on noise types for speech recognition. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ivanov et al. (US PG Pub. 2014/0278393, hereinafter referred to as Ivanov).

Ivanov discloses a speech recognition system with noise suppression functions. The system classifies different noise types and selects a noise suppression algorithm based on a selected noise type (Abstract, [0019], Fig. 2, #223 and #225). 

 Regarding claims 1, 4, and 7, Ivanov discloses an apparatus, a computer readable medium and a method (Fig. 1, [0003], a microprocessor implemented smart phone has a built-in voice control functions with noise suppression algorithms), comprising: 

	extracting features of noise or unwanted sound included in speech data to be recognized ([0015-0016], [0028], [0033],  Fig. 1, #140, #160, estimating speech energy, noise level and noise conditions in a received speech signal for speech recognition); 
performing, for the speech data, a suppression process for each of the extracted features of noise or unwanted sound among suppression processes for respective features of noise or unwanted sound ([0014], [0018-0019], [0028], Fig. 1, #223, #225, selecting a noise suppression algorithm based on a determined noise type); and 
performing speech recognition for the speech data after the performed suppression process ([0030], [0049], Fig. 1, #101, #103; Fig. 2, #221, performing voice recognition after suppressing noises from the received speech signal).

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov in view of Erdogan et al. (US PG Pub. 2016/0111107). 


Erdogan discloses a speech recognition system by masking noise with a neural network to generate enhanced speech (Erdogan, Fig. 4, #460, [0010], [0028]). The neural network is trained / learned to produce enhanced speech signal (clean speech signal) (Erdogan, [0030], #Fig. 2, #110, #130, note masking noise is a method of noise suppression).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ivanov’s teaching with Erdogan’s teaching to train (or learn) a neural network algorithm to suppress a determined noise type. One having ordinary skill in the art would have been motivated to make such a modification to improve performance of a speech recognition system (Erdogan, [0045]). 

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov in view of Strope et al. (US PG Pub. 2010/0004930). 

Regarding claims 3, 6 and 9, Ivanov discloses using voice recognition after suppressing noise (Ivanov, Fig. 1, #101, [0030]). Ivanov does not discloses selecting a speech recognition from a plurality of speech recognition engines. 
Strope, Fig. 4, [0082-0088], Fig. 5, [0096-0101], Note in light of the instant application,  Fig. 2, speech signal are sent to Engine A, B, C; this is similar to Strope Fig. 4 which sending speech to Engine A, B, C and D). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ivanov’s teaching with Strope’s teaching to select a speech recognition engine based on confidence scores (Strope, Fig. 4, shows if confidence is too low, no recognition results returned and “recognition rate is zero”) and noise conditions (Strope, [0005-0006], [0042]). One having ordinary skill in the art would have been motivated to make such a modification to improve recognition performance (Strope, [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Leman et al. (US PG Pub. 2012/0022864) discloses determining noise types and selecting noise suppression method based on detected noise type. 
Lee et al. (US PG Pub. 2016/0217795) discloses selecting a different speech recognizers based on noise level (background music playing). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659